Citation Nr: 0411329	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-14 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for 
malocclusion.

2.  Entitlement to an effective date prior to September 22, 1999, 
for the assignment of the 20 percent rating for malocclusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran served on active duty from May 1944 to December 1945.

For good cause shown, the veteran's motion for advancement on the 
docket has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2003).

These matters come to the Board of Veterans' Appeals (Board) from 
a March 2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In that rating decision the RO 
increased the disability rating for malocclusion from zero to 20 
percent, effective September 22, 1999.  The veteran submitted a 
notice of disagreement with that decision in April 2000, and the 
RO issued a statement of the case in June 2002.  The veteran did 
not submit a substantive appeal until October 2002.

In order to perfect an appeal of an RO decision, the veteran must 
submit a notice of disagreement within one year of notice of the 
decision.  Following receipt of the notice of disagreement, the RO 
must provide the veteran a statement of the case outlining the 
evidence and law considered and the basis for the denial.  After 
the issuance of the statement of the case, the veteran must submit 
a substantive appeal (a) within 60 days of the mailing of the 
statement of the case, or (b) within the remainder of the one-year 
period from the date of mailing of the notice of the decision 
being appealed.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 
Vet. App. 554 (1993); 38 C.F.R. § 20.302 (2003).

The veteran's substantive appeal was not submitted within 60 days 
of the issuance of the statement of the case, or within the 
remainder of the one-year period following notice of the decision.  
Although the RO certified the veteran's appeal to the Board, that 
action was taken without any finding regarding the timeliness of 
his appeal.  Although the RO may close a file for failure to file 
a timely substantive appeal, the Board is precluded from 
dismissing an appeal for lack of jurisdiction based on the 
veteran's failure to timely file a substantive appeal.  See 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per 
curium).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 
5103A) (West 2002); 38 C.F.R. § 3.159 (2003)) was enacted on 
November 9, 2000.  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory duty 
to assist claimants in the development of their claims.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  Because the 
veteran's claim for an increased rating was pending at the RO on 
November 9, 2000, the VCAA is applicable to his claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, what 
information and evidence he or she is responsible for providing, 
and what evidence VA will secure.  The RO has not provided any 
notice to the veteran informing him of the evidence required to 
substantiate his claims, or the relative responsibilities of the 
veteran and VA in developing that evidence.  The Board finds, 
therefore, that remand of the case is required.

Accordingly, the case is remanded to the RO for the following:

1.  The RO should review the file and determine whether the 
veteran has timely perfected an appeal of the March 2000 rating 
decision.  If that determination is negative, the veteran should 
be notified of that fact.

2.  If the RO determines that the veteran has timely perfected an 
appeal of the March 2000 decision, the RO must review the claims 
file and ensure that any notification and development action 
required by the VCAA and its implementing regulations, court 
decisions, and VA directives is completed.  

3.  If the RO determines that the veteran has perfected an appeal 
of the March 2000 decision, and after undertaking any additional 
development deemed appropriate in addition to that requested 
above, the RO should re-adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided with a supplemental statement of 
the case and be given the opportunity to respond.

If the RO determines that the veteran has perfected an appeal of 
the March 2000 decision, the case should then be returned to the 
Board.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



